Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction Requirement
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-30, drawn to an insect trap, classified in A01M1/04.
II. Claim 31, drawn to a method of using an insect trap, classified in A01M1/16.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practiced by another and materially different apparatus, since Claim 31 does not require a light or outlet plug.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The species or groupings of patentably indistinct species require a different field of search (e.g. searching different classes/subclass or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species:
Species A: as illustrated in Figures 1-4;
Species B; as illustrated in Figure 5;
Species C: as illustrated in Figures 6-9;
Species D: as illustrated in Figures 10-11;
Species E: as illustrated in Figures 12-16;
Species F: as illustrated in Figures 17-18;
Species G: as illustrated in Figures 19-24;
Species H: as illustrated in Figures 25-26;
Species I: as illustrated in Figures 27-29;
Species J: as illustrated in Figures 30-32;
Species K: as illustrated in Figures 33-34;
Species L: as illustrated in Figures 35-36;
Species M: as illustrated in Figures 37-38;
Species N: as illustrated in Figures 39-40;
Species O: as illustrated in Figures 41-42;
Species P: as illustrated in Figures 43-45;
Species Q: as illustrated in Figures 46-49;
Species R: as illustrated in Figures 50-53;
Species S: as illustrated in Figures 54-56; 
Species T: as illustrated in Figures 57-59;
Species U: as illustrated in Figures 60-61;
Species V: as illustrated in Figures 62-65;
Species W: as illustrated in Figure 66;
Species X: as illustrated in Figures 67-68;
Species Y: as illustrated in Figures 69-71;
Species Z: as illustrated in Figures 72-74;
Species AA: as illustrated in Figures 75-77;
Species BB: as illustrated in Figure 78;
Species CC: as illustrated in Figures 79-80;
Species DD: as illustrated in Figures 81-83;
Species EE: as illustrated in Figures 84-86;
Species FF: as illustrated in Figure 87;
Species GG: as illustrated in Figures 88-89;
Species HH: as illustrated in Figures 90-92;
Species II: as illustrated in Figure 93;
Species JJ: as illustrated in Figure 94;
Species KK: as illustrated in Figures 90 & 95, per page 13, line 14;
Species LL: as illustrated in Figures 96-97;
Species MM: as illustrated in Figures 98-101;
Species NN: as illustrated in Figures 102-105;
Species OO: as illustrated in Figures 106-107;
Species PP: as illustrated in Figures 108-113;
Species QQ: as illustrated in Figures 114-119;
Species RR: as illustrated in Figures 120-125;
Species SS: as illustrated in Figures 126-128;
Species TT: as illustrated in Figures 129-131;
Species UU: as illustrated in Figures 132-133;
Species VV: as illustrated in Figure 134;
Species WW: as illustrated in Figures 135-136;
Species XX: as illustrated in Figures 137-138;
Species YY: as illustrated in Figure 139;
Species ZZ: as illustrated in Figure 140; and 
Species AAA: as illustrated in Figure 141.
The species are independent or distinct because the disclosure describes them as distinct. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 appears generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classifications;
The species or groupings of patentably indistinct species require a different field of search (e.g. searching different classes/subclass or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
 A telephone call was not made to request an oral election to the above restriction requirement, due to the outlined complexity, MPEP § 812.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T.B./Examiner, Art Unit 3642